                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF SOUTH CAROLINA




UNITED STATES OF AMERICA                       )              CR. NO. 3:19-560-MGL
                                               )
               vs.                             )
                                               )
BRENDAN SCHRIBER                               )              SCHEDULING NOTICE
___________________________________ )

MOTIONS: The final date for filing all motions is   July 22, 2019 .

PRETRIAL CONFERENCE: A pretrial conference July 25, 2019 at 2:00 pm before the Honorable Mary
Geiger Lewis in courtroom #2 in the Matthew J. Perry Courthouse, Columbia, South Carolina. The defendant
and his/her attorney must attend the conference. NOTE: Plea Agreements MUST be filed with the Court no
later than two (2) business days prior to a scheduled pretrial conference or plea hearing. If a plea Agreement
has been reached, the Change of Plea hearing will be held at this time.

JURY SELECTION AND TRIAL: A jury will be selected for the trial of this case on August 7, 2019 at 9:30
am in courtroom #2, Matthew J. Perry Courthouse, Columbia, South Carolina. The defendant and his/her
attorney must be present for the entire jury selection process. The trial judge will be Honorable Mary G.
Lewis. The date for the trial of this case will be announced on the date the jury is selected.

REQUIREMENTS: Motions to Continue filed before a scheduled pretrial conference shall state a reason under
18 U.S.C. § 3161(h)(7)(B) why a continuance is requested as well as the signature of the defendant waiving his
rights to a speedy trial and the consent of the Assistant U.S. Attorney. In cases where there are multiple
defendants, this Court will not consider granting a continuance before the pretrial conference unless there are
Motions for Continuance from all defendants in the case. Counsel should contact each other regarding obtaining
the necessary signatures.

        Pursuant to the Local Rules of this court, counsel must submit any proposed voir dire questions and
special jury instructions to the court (with a copy being sent to opposing counsel) at least two (2) business days
prior to jury selection. Strikes for cause are to be submitted two (2) business days prior to jury selection. If such
requests are not made by the deadline, counsel shall have waived the right to submit them.

        All parties are advised that the jury clerk will send each juror a written questionnaire to be completed and
returned prior to jury selection. Copies of these questionnaire responses will be available for purchase at Copy
Pickup, Inc. 2733 Millwood Avenue, Columbia, SC 29205-1262, phone number (803-799-2679); fax
number (803-252-2431) and email: copypickup@copypickup.com beginning seven (7) days prior to jury
selection; a Juror Questionnaire Request Form may be accessed on the web at www.scd.uscourts.gov/docs.htm .
 The originals of the questionnaire responses will be available for inspection in the clerk's office during the same
time period. The questionnaires ask many of the same questions that are traditionally asked of the jurors during
voir dire at jury selection. All parties are responsible for obtaining copies of the questionnaire responses. The
questions on the juror questionnaires will not be repeated in the courtroom during jury selection.

                                                                ROBIN L. BLUME, CLERK

Date: July 3, 2019                                              s/Mary E. Deal, Deputy Clerk
